Filed 5/19/21 Coston v. Stanislaus County CA5
Opinion following transfer from Supreme Court

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 JAMIE COSTON et al.,
                                                                                             F074209
           Plaintiffs and Appellants,
                                                                          (Stanislaus Super. Ct. No. 2016561)
                    v.

 STANISLAUS COUNTY et al.,                                                                OPINION
           Defendants and Respondents;

 RB RANCH DEVELOPMENT, LLC et al.,

          Real Parties in Interest.


         APPEAL from a judgment of the Superior Court of Stanislaus County. Roger M.
Beauchesne, Judge.
         Law Office of Thomas N. Lippe and Thomas N. Lippe for Plaintiffs and
Appellants.
         Shute, Mihaly & Weinberger, Matthew D. Zinn, Sarah H. Sigman, Peter J.
Broderick; John P. Doering, County Counsel, and Thomas E. Boze, Assistant County
Counsel, for Defendants and Respondents.
         Dennis Bunting, County Counsel (Solano), Peter R. Miljanich, Deputy County
Counsel, and Jennifer Henning for the California State Association of Counties as
Amicus Curiae on behalf of Defendants and Respondents.
         Herum Crabtree Suntag and Steven A. Herum for Real Parties in Interest.
                                                        -ooOoo-
       This matter has been transferred to us from the Supreme Court for reconsideration
in light of Protecting Our Water & Environmental Resources v. County of Stanislaus
(2020) 10 Cal.5th 479 (Protecting Our Water).
       Appellants and plaintiffs challenge respondent Stanislaus County’s (County)
approval of well permit 2014-539, alleging the County failed (1) to perform
environmental review required under the California Environment Quality Act (CEQA)
(Pub. Resources Code, § 21000 et. seq.) and (2) to afford plaintiffs due process
protections before issuing the permit. Prior to November 25, 2014, County had a policy
not to apply CEQA’s environmental review procedures to the approval of well permits.1
Permit 2014-539 was approved under this policy.
       The County obtained judgment on the pleadings on the grounds that its approvals
of nonvariance well permits were categorically ministerial under CEQA. Thereafter, the
Supreme Court decided Protecting Our Water, supra, 10 Cal.5th 479. In that opinion,
the Supreme Court invalidated the County’s categorical classification of well permit
approvals as ministerial. As a result, the grounds for County’s judgment on the pleadings
have been wholly negated.
       The County initially contended the judgment on the pleadings could still be
affirmed on alternate grounds: There is substantial evidence the specific permit at issue
here was properly classified as ministerial.2 This contention is untenable on review of a
judgment on the pleadings. We therefore reverse the judgment and remand to the trial
court3 for further proceedings.

       1   Except for variance permits, which are explained below.
       2 At oral argument, counsel for the County conceded that reversal and remand is
proper in light of our conclusions in the recent case of Protecting Our Water and
Environmental Resources et al. v. County of Stanislaus et al., (Mar. 8, 2021, F073634)
[nonpub. opn.] (“POWER II”).
       3Plaintiffs ask that we “remand to the County.” However, at this juncture we are
reviewing the trial court’s ruling on the County’s motion for judgment on the pleadings.

                                             2.
                                           FACTS
I.     History of Water Well Standards in California
       In 1949, the Legislature enacted section 231 of the Water Code,4 which then
provided:

       “The department, either independently or in cooperation with any person or
       any county, state, federal or other agency, shall investigate and survey
       conditions of damage to quality of underground waters, which conditions
       are or may be caused by improperly constructed, abandoned or defective
       wells through the interconnection of strata or the introduction of surface
       waters into underground waters. The department shall report to the
       appropriate regional water pollution control board its recommendations for
       minimum standards of well construction in any particular locality in which
       it deems regulation necessary to protection of quality of underground water,
       and shall report to the Legislature from time to time, its recommendations
       for proper sealing of abandoned wells.”5 (Stats.1949, ch. 1552, p. 2795.)
       In 1967, the Legislature enacted sections 13800 through 13806 of the Water Code.
(Stats.1967, ch. 323, pp. 1518–1519; see also Stats.1969, ch. 482, pp. 1081–1082.)
Those statutes empowered the Department of Water Resources (DWR), after completing
the studies and investigations described in section 231, to make a determination that a
particular area of the state “need[s]” “water well construction, maintenance,
abandonment, and destruction standards … to protect the quality of water used.”
(Stats.1967, ch. 323, p. 1518.) Such a determination would then be reported to the area’s
regional water quality control board (regional board). (Ibid.) If the area’s regional board


Our reversal of that ruling and the resultant judgment does not resolve the ultimate issue
of what relief plaintiffs are entitled to in the trial court, if any. The County may move for
summary judgment or may prevail at trial. Therefore, we must remand to the trial court
for further proceedings.
       4   All further statutory references are to the Water Code unless otherwise stated.
       5 In 1969, the statute’s reference to “regional water pollution control board[s]”
was changed to “the appropriate California regional water quality control board.”
(Stats.1969, ch. 482, pp. 1047–1048.) Otherwise, the statute’s language remains in effect
today as it was enacted in 1949. (See § 231.)


                                               3.
concurred in DWR’s determination, it was to make a report to the affected counties and
cities and transmit any well standards that had been recommended by DWR. (Ibid.) The
affected counties and cities would then have 120 days to adopt an ordinance establishing
“standards of water well construction, maintenance, abandonment, and destruction.”
(Ibid.) If a county or city failed to so adopt an ordinance, the regional board could adopt
such standards for the area. (Id. at p. 1519.) Standards adopted in that fashion would
“have the same force and effect as if adopted as a county or city ordinance.” (Ibid.)
       A.     Bulletin No. 74-68
       In February 1968, DWR published a document titled, Bulletin No. 74, Water Well
Standards: State of California (Bulletin 74-68.)6 Bulletin 74-68 stated that it was
prepared as part of DWR’s compliance with section 231.7
       Bulletin 74-68 stated DWR’s understanding that sections 13800 through 13806
“established a procedure for implementing standards developed under Section 231.”
       In Bulletin 74-68’s foreword, the director of DWR stated, “The standards
presented in this report are issued as guides to good practice for those engaged in the
construction of water wells or in the regulation of water well construction and the
destruction of abandoned wells in California.” The Director claimed Bulletin 74-68
“fulfill[s] the need for a basic set of standards that are satisfactory under most conditions
and which can be modified or expanded to accommodate local variations in geologic or
ground water conditions.” The foreword concluded by acknowledging that the standards
would need to be revised and updated over time “in light of both changes in practice and
the degree of success achieved in their application.”

       6 This bulletin did not refer to itself as Bulletin 74-68. However, subsequent
editions are identified as “Bulletin 74-” followed by the last two digits of the year it was
published. For consistency, we will refer to the original Bulletin No. 74, published in
1968, as “Bulletin 74-68.”
       7A “preliminary edition” of this bulletin was issued in 1962. The 1962 edition
was the first recommended statewide standards for water well construction and sealing.


                                              4.
       Bulletin 74-68 was organized into three chapters, titled “Introduction,”
“Standards,” and “Destruction of Wells.” Some of the chapters were further divided into
parts, and some parts were further divided into sections. Relevant here, Chapter 2
(Standards) has a Part II titled “Well Construction.” Section 8 of Part II is titled, “Well
Location with Respect to Contaminants and Pollutants.” It is this section, as later
amended, that takes center stage in the present appeal.
       B.     Chapter 9.36 of the Stanislaus County Code
       In 1973, County enacted Ordinance No. NS-443, the predecessor of Chapter 9.36
of the Stanislaus County Code.8 (Protecting Our Water, supra, 10 Cal.5th at p. 490.) It

       8 The County requests that we take judicial notice of several documents, including
Ordinance No. 443; a memorandum of the Stanislaus County Health Officer; Stanislaus
County Board of Supervisors Resolution No. 83-1750; Ordinance No. C.S. 1155; and
excerpts of the 2016 California Building Code. Plaintiffs object only to judicial notice of
the Building Code excerpts. Plaintiffs correctly note that only some building permits are
ministerial. But plaintiffs’ contention goes to the persuasiveness of the argument the
building code excerpts are intended to support, not the propriety of taking judicial notice.
We grant the County’s request for judicial notice in its entirety.
      Shortly before oral argument, plaintiffs filed another request for judicial notice.
They apparently request that we take judicial notice of our opinion in POWER II, supra,
F073634, and the model ordinance referenced in Water Code section 13801,
subdivision (d). While the request itself seeks notice of the recently filed opinion in
POWER II, the exhibit attached to the request is the 2018 opinion in Protecting Our
Water and Environmental Resources et al. v. County of Stanislaus et al. (Aug. 24, 2018,
F073634), nonpublished opinion (POWER I). It seems clear plaintiffs seek notice of the
opinion in POWER II, rather than POWER I. We grant the requests for judicial notice but
observe that they do not alter our analysis or conclusions.
       Plaintiffs’ request for judicial notice also contains substantive argument akin to a
supplemental brief. For example, plaintiffs suggest this court in POWER II “introduced a
new issue” when it observed that the plaintiffs in that case had invoked Water Code
section 13801 without explaining the actual consequences of the statute’s potential
applicability. We disagree. The plaintiffs in POWER II had argued that section 13801
required the County to incorporate provisions from Bulletin 74. The plaintiffs in the
present case offer a similar argument. However, POWER II simply pointed out that the
statutory consequence of plaintiffs’ claim was not automatic incorporation of provisions
from Bulletin 74, as their argument implied. Rather, the consequence was imposition of
a model ordinance in the jurisdiction. (§ 13801, subd. (d).) In other words, POWER II

                                             5.
provides that a permit from the county health officer is required to construct, repair, or
destroy a water well. (Stanislaus County Code, § 9.36.030.)
         Chapter 9.36 establishes several standards for water well construction. It also
imports certain standards from Bulletin No. 74 as follows:

         “Except as may be otherwise provided by this chapter, standards for the
         construction, repair, reconstruction, or abandonment of wells shall be as set
         forth in Chapter II of the Department of Water Resources Bulletin No. 74,
         ‘Water Well Standards’ (February 1968), or as subsequently revised or
         supplemented, which are incorporated in this chapter and made a part of
         this chapter.”
         “Chapter 9.36 also allows for variance permits. The county health officer ‘may
authorize an exception to any provision of this chapter when, in his/her opinion, the
application of such provision is unnecessary.’ (Stanislaus County Code, § 9.36.110.)
When authorizing a variance, the health officer may prescribe ‘such conditions as, in his
or her judgment, are necessary to protect the waters of the state ….’ (Stanislaus County
Code, § 9.36.110.)” (Protecting Our Water, supra, 10 Cal.5th at p. 491.)
         C.     Bulletin 74-81
         DWR updated Bulletin No. 74 in December 1981. We refer to this updated
bulletin as Bulletin 74-81. Bulletin 74-81 is a nearly 100-page document which, like its
predecessor, is “filled with technical specifications for water wells ….” (See California
Groundwater Assn. v. Semitropic Water Storage Dist. (2009) 178 Cal.App.4th 1460,
1469.)


simply applied the full text of a statute invoked by the plaintiffs themselves. There is a
difference between an opinion raising a new issue versus a party declining or failing to
address “ ‘an issue [or] mode of analysis … that is raised or fairly included within the
issues raised’ ” on appeal. (Save Laurel Way v. City of Redwood City (2017) 14
Cal.App.5th 1005, 1015, fn. 9.)
       In any event, we order that the supplemental briefing of issues contained within
the request for judicial notice is stricken, since it is made without leave to offer
supplemental briefing.


                                              6.
       Chapter I of Bulletin 74-81, entitled “Introduction,” describes the history of well
standards in the state.
       Chapter II of Bulletin 74-81, entitled “Standards,” is split into three parts:
“General” (Part I); “Well Construction” (Part II); and “Destruction of Wells” (Part III).
The section 8 standards referenced throughout this opinion are located in Part II of
Chapter II.
       At the beginning of Chapter II, before Part I even begins, there is a two-paragraph
preamble. Relevant here, the first paragraph reads:

               “The standards presented in this chapter are intended to apply to the
       construction (including major reconstruction) or destruction of water wells
       throughout the State of California. However, under certain circumstances,
       adequate protection of ground water quality may require more stringent
       standards than those presented here; under other circumstances, it may be
       necessary to substitute other measures which will provide protection equal
       to that provided by these standards. Such situations arise from practicalities
       in applying any standards or, in this case, from anomalies in ground water
       geology or hydrology. Since it is impractical to prepare standards for every
       conceivable situation, provision has been made for deviation from the
       standards as well as for additional ones. However, the Department believes
       that for most conditions encountered in the State, the standards presented in
       this report are satisfactory for the protection of ground water quality.”
       After the preamble section, Part I of Chapter II begins.
       Section 3 of Part I of Chapter II is entitled. “Exemption Due to Unusual
Conditions,” and provides:

              “If the enforcing agency finds that compliance with any of the
       requirements prescribed herein is impractical for a particular location
       because of unusual conditions or if compliance would result in construction
       of an unsatisfactory well, the enforcing agency may waive compliance and
       prescribe alternative requirements which are “equal to” these standards in
       terms of protection obtained.”




                                              7.
       Section 5.A. of Part II of Chapter II, provides:

              “In locations where existing geologic or ground water conditions
       require standards more restrictive than those described herein, such special
       additional standards may be prescribed by the enforcing agency.”
       D.     County’s CEQA Regulations
       “In 1983 County adopted its own CEQA regulations which generally classified
issuance of all well construction permits as ministerial projects unless the county health
officer granted a variance. A variance permit was designated as a discretionary project,
triggering environmental review. As enacted, County’s regulations provided that the
issuance of a nonvariance well construction permit was presumed to be ministerial ‘[i]n
the absence of any discretionary provision contained in the relevant ordinance.’ The
parties stipulated that County’s practice has been to treat all nonvariance permit issuances
as ministerial. This practice ignores the quoted clause, which mirrors language in CEQA
Guidelines, section 15268, subdivision (b).” (Protecting Our Water, supra, 10 Cal.5th at
p. 491.)
       E.     Water Code Section 13801
       In 1986, the Legislature amended section 13801. (Stats.1986, ch. 1152; see also
California Groundwater Assn. v. Semitropic Water Storage Dist., supra, 178 Cal.App.4th
at pp. 1468–1469.) As amended, section 13801, subdivision (c) required that counties
adopt a water well ordinance “that meets or exceeds the standards contained in Bulletin
74-81” by January 15, 1990.9 (§ 13801, subd. (c).)
       Through this statute, the Legislature has established the standards in Bulletin 74-
81 as the “baseline for local ordinances.” (California Groundwater Assn. v. Semitropic




       9 If they failed to do so, a model ordinance prepared by the State Board of Water
Resources would take effect in that jurisdiction on February 15, 1990. (§ 13801,
subd. (d).)


                                             8.
Water Storage Dist., supra, 178 Cal.App.4th at p. 1469.) However, “the Legislature did
not adopt Bulletin 74-81 as state law.” (Ibid.)
       F.     Bulletin 74-90
       “In 1991, a supplement was issued as bulletin No. 74-90.” (Protecting Our Water,
supra, at p. 490, fn. 5.) Bulletin 74-90 revised some of the standards contained in
Bulletin 74-81. All other standards in Bulletin 74-81 remain in effect.
       In its “General Introduction,” Bulletin 74-90 has a section titled “Limitations of
Standards.” That section provides, in pertinent part:

              “Well standards contained in Bulletin 74-81 together with well
       standards in this supplement (Bulletin 74-90) are recommended minimum
       statewide standards for the protection of ground water quality. The
       standards are not necessarily sufficient for local conditions. Local
       enforcing agencies may need to adopt more stringent standards for local
       conditions to ensure ground water quality protection.

              “In some cases, it may be necessary for a local enforcing agency to
       substitute alternate measures or standards to provide protection equal to that
       otherwise afforded by DWR standards. Such cases arise from practicalities
       in applying standards, and from variations in geologic and hydrologic
       conditions. Because it is impractical to prepare “site-specific” standards
       covering every conceivable case, provision has been made for deviation
       from the standards.

              “Standards in Bulletin 74-81 and this supplement (Bulletin 74-90) do
       not ensure proper construction or function of any type of well. Proper well
       design and construction practices require the use of these standards together
       with accepted industry practices, regulatory requirements, and
       consideration of site conditions.” (Italics added.)
       Bulletin 74-90 also revised sections 8 and 9 of Bulletin 74-81.
       G.     Section 8
       “Section 8.A of the bulletin (Standard 8.A) addresses the distance between
proposed wells and potential sources of contamination. It requires that all wells ‘be
located an adequate horizontal distance’ from those sources. The standard lists
separation distances that are generally considered adequate for specific situations. For


                                             9.
example, it notes that a well should be located at least 50 feet from any sewer line; 100
feet from any watertight septic tank or animal enclosure; and 150 feet from any cesspool
or seepage pit. However, the standard makes clear that the distances are not intended to
be rigidly applied. It notes that: ‘[m]any variables are involved in determining the “safe”
separation distance;’ ‘[n]o set separation distance is adequate and reasonable for all
conditions;’ and ‘[d]etermination of the safe separation distance for individual wells
requires detailed evaluation of existing and future site conditions.’ It also provides that
‘[c]onsideration should … be given to adequate separation from sites or areas with
known or suspected soil or water pollution or contamination.’ Significantly, it allows the
agency to increase or decrease suggested distances, depending on attendant
circumstances.” (Protecting Our Water, supra, 10 Cal.5th at pp. 490–491, fn. omitted.)
       “Standard 8.B provides that, ‘[w]here possible, a well shall be located up the
ground water gradient from potential sources of pollution or contamination.’ Under
Standard 8.C, ‘[i]f possible, a well should be located outside areas of flooding.’ ”
(Protecting Our Water, supra, 10 Cal.5th at p. 491.)
       H.     Standard 9.A
       Standard 9.A requires that the annular surface seal for water wells must extend
from ground surface to certain specified minimum depths (e.g., 20 feet below ground
surface for agricultural and individual domestic wells.) Standard 9.A permits the
enforcing agency to grant exceptions to the listed minimum depths “where the water to be
produced is at a depth less than 20 feet.” However, in no case may the annular seal
extend less than 10 feet below land surface or be less than 10 feet long. If a well is to be
located closer to a pollution or contamination source than otherwise allowed by
Standard 8, then the annular seal must extend to a minimum depth of 50 feet.
       Standard 9.A also provides for exceptions from the general requirement for
annular seals to extend from ground surface: “The top of an annular surface seal may be
below ground surface in areas where freezing is likely, but in no case more than 4 feet

                                             10.
below ground surface.” The standard defines “freezing areas” as those where the mean
length of the freeze-free period described by the National Weather Service is less than
100 days.” The bulletin observes that those areas generally include portions of Modoc,
Lassen, and Siskiyou Counties, as well as portions of the North Lahontan area and the
area of Lake Arrowhead.
       The top of an annular surface seal can also be below ground where traffic or
“other conditions” require, so long as the “seal and casing extend to a watertight and
structurally sound subsurface vault, or equivalent feature.” Even in that situation, the top
of the annular seal may not be more than 4 feet below ground surface.
       I.     Chapter 9.37
       “In 2014, County’s board of supervisors amended Chapter 9.37 to prohibit the
unsustainable extraction and export of groundwater. (Stanislaus County Code,
§ 9.37.040, subd. A.) The amendment requires that future permit applications satisfy
both Chapter 9.36 and Chapter 9.37, unless exempt from the latter. (Stanislaus County
Code, § 9.37.045, subd. A.)”10 (Protecting Our Water, supra, 10 Cal.5th at p. 491, fn.
omitted.)
       J.     Permit 539
       On November 18, 2014, the County approved permit No. 2014-539 providing for
construction of a well on a property on Orange Blossom Road in Oakdale, California
(“the permit” or “Permit 539”). At the time the permit was approved, the County’s
policy was to not apply CEQA’s environmental review procedures to well permit
decisions under Chapter 9.36.11


       10Plaintiffs request that this court take judicial notice of Chapter 9.37 of the
Stanislaus County Code and excerpts from the record in the POWER I appeal. We grant
these unopposed requests.
       11Except for variance permits under Chapter 9.36.110. Permit 539 is not a
variance permit.


                                            11.
II.    Present Litigation
       On October 16, 2015, seven individuals who own other properties on Orange
Blossom Road (“appellants” or “plaintiff”)12 filed a CEQA action, seeking a writ of
mandate invalidating the permit.13 Specifically, the petition claimed that Chapter 9.36 of
the Stanislaus County Code requires that the County exercise discretion in deciding
whether to issue well construction permits. Plaintiffs asserted that because the decision
was discretionary, CEQA required environmental review, which the County did not
perform.
       In a second cause of action, the petition alleged the County violated plaintiffs’
procedural due process right to notice and an opportunity to be heard before a
government’s adjudicative decision deprives them of a significant property interest.
Specifically, the petition alleged the County’s issuance of the well permit “has caused
and threatens to continue to cause a substantial interference with [plaintiffs’] property
interests including but not limited to loss of groundwater supply in [plaintiffs’] wells;
increased traffic congestion; increased risk of traffic accidents; increased air pollution by
dust, pesticide drift, diesel pump generator exhaust, and increased noise pollution.”
       A.     Protecting Our Water and Environmental Resources v. Stanislaus County
       More than a year before the present suit began, another lawsuit was filed in
Stanislaus County Superior Court challenging the County’s policy of treating standard
well construction permits as discretionary. That case was decided by the same judge as
the present case, and was titled Protecting Our Water and Environmental Resources, et
al. v. Stanislaus County et al., Stanislaus County Case No. 2006153 (the “POWER


       12Plaintiffs refer to themselves as “plaintiffs” rather than “petitioners.” We will
do the same.
       13Plaintiffs named Stanislaus County; its Board of Supervisors; Jami Aggers, the
Director of Environmental Resources at the Department of Environmental Resources
(DER) and Janis Mein, the Manager of the DER as respondents.


                                             12.
case”). On February 16, 2016, the superior court entered judgment in the POWER case in
favor of the County, after concluding that the issuance of standard well permits under
Chapter 9.36 was a ministerial act under CEQA.
       B.       Motion for Judgment on the Pleadings
       Shortly after judgment was entered in the POWER case, the County moved for
judgment on the pleadings in the present case. The County asked the superior court to
take judicial notice of its own decision in the POWER case, which it argued “disposes of
this case as well.”
       The superior court granted the County’s motion for judgment on the pleadings
with leave to amend,14 concluding that the issuance of the well construction permit was
ministerial, and that fact was fatal to plaintiffs’ CEQA and due process claims.
       C.       Appellate Proceedings in Present Action
       In an unpublished decision filed on August 24, 2018, this court reversed the trial
court’s judgment. (Coston et al. v. Stanislaus County et al. (Aug. 24, 2018, F074209)
[nonpub. opn.] at p. 25 (Coston I).) In that opinion, we focused on section 8(A) of the
bulletin, which provided: “ ‘All water wells shall be located an adequate horizontal
distance from known or potential sources of pollution and contamination.’ ” (Id. at p. 11,
fn. omitted.) We held that “[d]etermining whether a particular spacing is ‘adequate’
inherently involves subjective judgment” (id. at pp. 13–14), and, therefore, the well
permit issuances were discretionary under CEQA.
       Two footnotes in our prior opinion are important here.
       In footnote 15, we discussed Standards 8.B, 8.C, and 9:

              “Appellants also point to provisions in section 8(B), 8(C), and 9.
       Section 8(B) provides that, ‘[w]here possible, a well shall be located up the
       ground water gradient from potential sources of pollution or



       14   Plaintiffs elected not to amend their petition.


                                               13.
      contamination.’ (Italics added.) Section 8(C) states that, ‘[i]f possible, a
      well should be located outside areas of flooding’ (Italics added.)

             “ ‘Possible’ is a more objective standard than ‘adequate.’ While
      determining whether something is ‘possible’ may require scientific
      expertise, the ultimate question being asked is objective (i.e., can this be
      done?) rather than subjective (i.e., should it be done this way?).

              “Next, in section 9, the Bulletin provides for the minimum depths to
      which a well’s annular seal must extend below ground surface. An annular
      seal is ‘a watertight seal placed between the well casing and the side wall of
      a drilled hole.’ (Stan. Co. Code, § 9.36.020(G).) For example, the annular
      seals of individual domestic wells must extend at least 20 feet below
      ground surface. But the annular seal requirements do not have an
      overarching ‘adequacy’ standard. Instead, the section lists actual
      ‘minimum’ depths that apply for each type of well, without the qualifying
      ‘guidepost’ language found in the contamination source spacing section.
      Limited exceptions to the annular seal depth minimums are allowed in
      cases of shallow water depth, freezing areas, etc. But even those exceptions
      have absolute minimum depths – e.g., 10-foot seal depth when water depth
      is less than 20 feet; 50-foot seal depth for wells near pollution source; four-
      foot seal depth for freezing areas; four-foot seal depth if subsurface vault or
      equivalent feature is used. (Coston I, supra, F074209 at pp. 10–11.)
      In footnote 16, we stated: “The parties disagree … as to whether other provisions
in the Bulletin are incorporated by section 9.36.150. We need not resolve that issue
because we conclude a provision the parties do agree was incorporated – i.e., the
contamination source spacing standard – renders the issuance of well permits
discretionary.” (Coston I, supra, F074209 at p. 11.)
      D.     Appellate Proceedings in the POWER Case
      Plaintiffs also appealed the judgment in the POWER case, which we also reversed
in a separate, unpublished decision filed August 24, 2018 (POWER I, supra, F073634 at
p. 24). The Supreme Court granted review of POWER I.
      In an opinion filed August 27, 2020, the Supreme Court held that, “The plain
language of Standard 8.A authorizes County to exercise ‘judgment or deliberation when
[it] decides to approve or disapprove’ a permit. (CEQA Guidelines, § 15357.)”



                                            14.
(Protecting Our Water, supra, 10 Cal.5th at p. 496.) Consequently, permit issuances “in
which County is required to exercise independent judgment under Standard 8.A cannot
be classified as ministerial.” (Id. at p. 497.) Accordingly, the Supreme Court affirmed
our conclusion that the County’s blanket ministerial categorization was unlawful.
       However, the Supreme Court determined our holding was too broad because
Standard 8.A only applies when there is a contamination source “near” a proposed well.
(Protecting Our Water, supra, 10 Cal.5th at p. 500.) Absent a nearby contamination
source identified during the permit approval process, the issuance of a construction
permit may be ministerial.15 Therefore, the court held that while plaintiffs were entitled
to a judicial declaration that the County’s blanket ministerial categorization is unlawful,
they were not entitled to a declaration that well permit issuances are always discretionary
because of Standard 8.A.
       After observing Standard 8.A would be implicated in some, but not all, permit
applications, the Supreme Court said, “[t]he same principle would apply to Standards 8.B
and 8.C.” (Protecting Our Water, supra, 10 Cal.5th at p. 500.) However, the court
“declined to determine whether those provisions [i.e., Standards 8.B and 8.C] confer
discretionary authority in some instances.” (Ibid.) The court concluded that it need not
address that issue in light of its conclusions regarding the authority granted by
Standard 8.A.




       15The Supreme Court did not reach the issue of what constitutes “near” for
purposes of this rule. Determining what distance is sufficiently “near” to make Standard
8.A applicable would likely involve some of the same discretionary considerations used
to determine whether that same distance is “adequate” to satisfy Standard 8.A.
       Regardless, the Supreme Court’s opinion seems clear that if it is determined as a
preliminary matter that a well is not “near” its closest contamination source and no other
discretionary decision is involved – then the County may proceed with a ministerial
permit issuance.


                                             15.
       The court continued,

       “Even if Standards 8.B and 8.C might be understood to grant discretionary
       authority in some cases, we could not conclude that they would always do
       so. Standard 8.B only applies when a proposed well is downhill from a
       contamination source. Standard 8.C is only implicated when a proposed
       well is in a flood area. In other words, like Standard 8.A, Standards 8.B
       and 8.C may or may not be involved in the issuance of a particular permit.”
       (Protecting Our Water, supra, 10 Cal.5th at p. 500, fn. omitted.)
       At the conclusion of that excerpt, the opinion includes the following footnote:

              “Plaintiffs have also asked us to review whether (1) any other
       standards in Bulletin No. 74 are incorporated into Chapter 9.36 and (2) the
       inclusion of those standards makes permit issuance discretionary. The
       Court of Appeal declined to address these questions because it found that
       the discretion conferred by Standard 8.A made permit issuance a
       discretionary project. These questions should be answered by the Court of
       Appeal on remand in the first instance.” (Protecting Our Water, supra, 10
       Cal.5th at p. 501, fn. 11.)
       The Supreme Court noted that “the fact that an individual project is classified as
discretionary does not mean that full environmental review, including an EIR, will
always be required. The project may qualify for another CEQA exemption or the agency
may be able to prepare either a negative declaration or a mitigated negative declaration
after its initial study. Any of these circumstances would obviate the need for an EIR.”
(Protecting Our Water, supra, 10 Cal.5th at p. 501.)
       The Supreme Court concluded the plaintiffs were entitled to a declaratory
judgment stating the County’s blanket ministerial categorization is unlawful. (Protecting
Our Water, supra, 10 Cal.5th at pp. 501–502.) However, the plaintiffs are not entitled to
a judicial declaration that all permit issuance under Chapter 9.36 are discretionary; nor
are they entitled to an injunction requiring County to treat all such permit issuances as
discretionary. (Id. at p. 501.)




                                            16.
       Finally, the opinion concludes by directing that “[t]he matter is remanded to the
Court of Appeal for it to evaluate the questions it declined to answer and to reassess
plaintiffs’ entitlement to relief.” (Protecting Our Water, supra, 10 Cal.5th at p. 502.)
       E.     Transfer from Supreme Court
       After deciding Protecting Our Water, the Supreme Court transferred the present
matter back to this court for reconsideration in light of that opinion.16
                                       DISCUSSION

I.     County Not Entitled to Judgment on the Pleadings in Light of Parties’ Claims
       and Recent Supreme Court Precedent
       The trial court granted County’s motion for judgment on the pleadings. Plaintiffs
challenge that ruling and judgment on appeal.
       A.     Law on Motions for Judgment on the Pleadings
       A motion for judgment on the pleadings “tests the sufficiency of a complaint.”
(Stockton Citizens for Sensible Planning v. City of Stockton (2012) 210 Cal.App.4th
1484, 1491.) We examine “only the face of the pleadings, together with matters subject
to judicial notice, to determine whether such facts are sufficient to constitute a cause of
action.” (California Water Impact Network v. Newhall County Water Dist. (2008) 161
Cal.App.4th 1464, 1476.) We liberally construe the complaint and assume the truth of all
properly pleaded factual allegations. (Stockton Citizens for Sensible Planning v. City of
Stockton, supra, 210 Cal.App.4th at p. 1491; Katzeff v. Department of Forestry & Fire
Protection (2010) 181 Cal.App.4th 601, 607.)



       16 The Supreme Court also remanded Protecting Our Water itself to this court.
On March 8, 2021, this court filed an unpublished opinion again reversing the trial
court’s judgment in accordance with the Supreme Court’s opinion. (POWER II, supra,
F073634, petn. for review pending, petn. filed Apr. 19, 2021, S268334.)
      At oral argument in the present case, counsel for the County conceded that our
conclusions in POWER II preclude an affirmance here and that remand is necessary.


                                             17.
       “ ‘ “We are not concerned with a plaintiff’s possible inability to prove the claims
made in the complaint ….” ’ ” (Katzeff v. Department of Forestry & Fire Protection,
supra, 181 Cal.App.4th at p. 607.) The question is whether the complaint supports “any
valid cause of action against the defendant ….” (Kempton v. City of Los Angeles (2008)
165 Cal.App.4th 1344, 1347.)
       We review the trial court’s ruling de novo. (Stockton Citizens for Sensible
Planning v. City of Stockton, supra, 210 Cal.App.4th at p. 1491.)
       B.     County’s Motion
       In their petition, plaintiffs alleged the County issued Permit 539 without
conducting required environmental review.
       The County moved for judgment on the pleadings on the ground that the petition
failed to allege a cause of action because the County’s “well permit approvals are
ministerial actions” and CEQA/due process principles do not apply to ministerial
actions.17 The County argued the present case presented “the identical legal issue
presented” in POWER: “whether the County’s well construction permits are
discretionary or ministerial approvals.” The County posited that its approvals of well
construction permits – which would include Permit 539 – are ministerial. Therefore,
according to the County, the court “need not decide any questions of fact.” County
contended that “[b]ecause the scope of the County[’s] authority is a purely legal issue, the
Court can properly resolve it on a motion for judgment on the pleadings.”
       At the hearing on the motion, counsel for the County said he wanted to address
plaintiffs’ argument that they can “put on evidence to show that there are particular

       17 The same ground formed the basis of County’s attack on the first and second
causes of action. Thus, for present purposes, the two causes of action rise and fall
together.
       The County does note in its briefing that it will argue on remand that plaintiffs
cannot prove that any liberty or property interest was affected by the issuance of the
permit and their due process claim fails as a result.


                                            18.
permits … for which the County … in fact exercised discretion.” (Italics added.)
Counsel for the County argued that plaintiffs’ point was “irrelevant” because the court
faced only legal questions: “[W]hat is the scope of the County’s authority in issuing well
construction permits? And does that authority make those decisions discretionary or
ministerial at a matter of law?” Later, the County’s counsel argued that even if plaintiffs’
petition had alleged “that the County made X decision or Y decision or Z decision on a
particular permit[, it] wouldn’t matter, because this is a question of the scope of their
legal authority.”
       In granting the County’s motion for judgment on the pleadings, the court observed
“parties agree the resolution of this case involves the precise issue of whether the
County’s issuance of well construction permits is ministerial or discretionary.” The court
concluded that, because the County’s issuance of well construction permits was in fact a
ministerial decision, the County was entitled to judgment on the pleadings.
       C.     Analysis
       After the trial court issued its ruling, the Supreme Court invalidated the County’s
categorical classification of nonvariance permits as ministerial. (Protecting Our Water,
supra, 10 Cal.5th at p. 498.) And, as explained above, Permit 539 was approved under
this now-invalid categorical classification. In other words, the grounds for the County’s
motion for judgment on the pleadings has been directly and wholly negated.
       In supplemental briefing, the County acknowledges that the Supreme Court has
now “disapproved the County’s policy of treating all well-construction permits as
ministerial.” However, the County argues that “the record shows that the single permit at
issue here was in fact ministerial.” Thus, because of the intervening Supreme Court’s
opinion, the County is now making a permit-specific argument of the type it expressly




                                             19.
avoided in the trial court. Specifically, County argues that “substantial evidence” shows
there was no potential source of contamination near the well site for Permit 539.18
       This argument is untenable on review of a judgment on the pleadings. The
question is not whether the moving party’s substantive factual assertions are supported by
substantial evidence. Rather, the question is whether the allegations in the opposing
party’s pleadings have stated a cause of action (regardless of whether they are supported
by evidence).
       Here, the plaintiffs alleged the County did not perform the requisite environmental
review before issuing Permit 539. Accepting that allegation as true, plaintiffs have stated
a cause of action.
       The County is correct that the Supreme Court has now held that Standard 8.A only
applies when there is a contamination source “near” a proposed well. (Protecting Our
Water, supra, 10 Cal.5th at p. 500.) And, if there is no nearby contamination source,
Standard 8.A does not confer discretion on that “individual issuance decision.” (Ibid.)
However, whether there is a contamination source “near” the site approved in Permit 539
(or whether such a contamination source was revealed during the permitting process) is a
factual question. The fact that the County can point to substantial evidence in their favor
on this factual question is irrelevant on a motion for judgment on the pleadings. Any
attempt by the County to prevail on the factual issue of whether the application process
has revealed (or failed to reveal) a contamination source “near” the site of permit 539
must await an evidentiary hearing, summary judgment, or trial.19 “[J]udgment on the

       18 For example, the area on the permit to indicate the proposed well’s distance to
the nearest sources of contamination (e.g., septic tank, seepage pit, etc.) is left blank
except for a handwritten “N/A.” Similarly, the permit’s “plot plan” does not show any
possible sources of contamination even though the directions indicate that “any …
possible source of contamination” must be shown.
       19 Requests for judicial notice will not suffice here. A court may consider
judicially noticed materials in resolving a motion for judgment on the pleadings.
However, courts may not take judicial notice of the truth of the matters stated therein

                                            20.
pleadings must be denied where there are material factual issues that require evidentiary
resolution. [Citation.]” (Schabarum v. California Legislature (1998) 60 Cal.App.4th
1205, 1216.)
       Because these grounds establish that plaintiff has stated a cause of action and the
judgment on the pleadings must therefore be reversed, we do not address the parties’
remaining contentions, which are immaterial to the disposition of the appeal.20 (See
Martinez v. San Diego County Credit Union (2020) 50 Cal.App.5th 1048, 1071.)
       D.      Additional Observations
       As an aside, we note that while the County has pointed to some supporting
evidence, it is by no means conclusive on the factual question at issue (i.e., whether there
is a contamination source “near” the well site). The well permit application has a section
intended for the applicant to input the “distance to nearest” contamination sources, such
as septic tanks, seepage pits, animal enclosures, etc.21 The County points to the
handwritten text, “N/A” in the upper-left of this “distance to nearest” section of the
application. However, the meaning of the handwritten “N/A” is unclear. By definition,
every proposed well site on the planet is some distance to the “nearest” contamination
source. Consequently, the fact that “N/A” is written in this area suggests the applicant
was conveying that there are no such contamination sources on the applicant’s own

(except court orders, judgments, and judicial findings of fact.) (Bach v. McNelis (1989)
207 Cal.App.3d 852, 865; see also Davis v. Southern California Edison Co. (2015) 236
Cal.App.4th 619, 632, fn. 11.) When the facts established by a document are reasonably
subject to the dispute, they require formal proof and judicial notice will not suffice.
(Unruh-Haxton v. Regents of University of California (2008) 162 Cal.App.4th 343, 364–
365.)
       20 Our recent, unpublished opinion in POWER II, supra, F073634 addressed some
of the other issues raised by the parties in this case.
       21While this section lists several types of contamination sources, it does not
provide for all types of contamination sources expressly identified by section 8.A,
including: storage and preparation areas for pesticides, fertilizers, and other chemicals; or
tanks and pipelines for storage and conveyance of petroleum products or other chemicals.


                                             21.
property. Contamination, however, does not respect property boundaries. A
contamination source could be “near,” even if it is located on a different “property” than
the proposed well site.
       The fact that this information provided on the permit application does not dispose
of the nearby-contamination-source issue is highlighted by a different permit application
in the record. In the “Distance to Nearest” section of permit application No. 2013-271,
there appears the handwritten word “None” next to “septic tank,” “sewer lines,” “seepage
pit,” etc. Yet a memo in the County’s file for the permit indicates the permit was
“flagged in mitigation.” An e-mail in the County’s file indicates there is a “contaminated
site located approximately 500 feet south of this permit application.” Thus, it is clear the
permit approval process can identify potential contamination sources even if the
application itself discloses no such sources.
       The contents of the County’s file on permit No. 2013-271 – which included e-
mails, memos, etc. – establish that the well permitting application process can sometimes
involve more documentation and information than the permit application itself. Thus, the
fact that the application for Permit 539 does not disclose a nearby contamination source
does not necessarily mean that no such source was “identified during the permit approval
process ….” (Protecting Our Water, supra, 10 Cal.5th at p. 500.)
       We acknowledge the plot plan on Permit 539 does require depiction of six
categories of items, including item six: “sewage disposal systems on adjoining property
or within a radius of 100 ft.” for private wells. (Italics added.) However, sewage
disposal systems are just one of many forms that contamination sources can take.
Standard 8.A applies to all “potential sources of pollution and contamination.” That
includes, but is not limited to, barnyard and stable areas; feedlots; tanks and pipelines for
storage and conveyance of petroleum products or other chemicals; and storage and
preparation areas for pesticides, fertilizers, and other chemicals.



                                             22.
       In item four, the plot plan instructions direct that the applicant is to depict “house
sewer outlet, public sewer, sewage disposal system, or proposed sewage, disposal system,
industrial waste pond, or any other possible source of contamination.” (Italics added.)
However, item four does not contain item six’s directive to include such sources that are
“on adjoining property” or within a certain radius of the well site.
       This is not to say the County cannot prove, at some point, that no contamination
source “near” the well site was revealed during the permit approval process. Nor is it to
say that these aspects of the permit application cited by the County do not raise
inferences in its favor. We express no opinion on those matters. Rather, we are pointing
out some of the factual issues currently presented, which are inappropriate to resolve at
this juncture of the case.
                                      DISPOSITION
       The judgment is reversed, and the matter is remanded for further proceedings
consistent with the views expressed in this opinion and in Protecting Our Water, supra,
10 Cal.5th 479. Plaintiffs shall recover their costs on appeal.




                                                                  POOCHIGIAN, Acting P.J.
WE CONCUR:



FRANSON, J.



PEÑA, J.




                                             23.